DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to an error rate measuring apparatus comprising, in combination with other limitations, at least one of a graphic of one Codeword, a graphic of one FEC Symbol, and a graphic of one Codeword including an error for identifying a configuration relationship of an FEC Symbol to a Codeword of the FEC and a correspondence relationship of an FEC Symbol Error to the Codeword is displayed on the setting screen corresponding to the input box of each of the one Codeword length and the one FEC Symbol length of the FEC. Since claim 2 depends from claim 1, it also has allowable subject matter.
Regarding claim 3, the primary reason for the allowance of the claim is due to a setting screen display method for an error rate measuring apparatus comprising, in combination with other limitations, a step of displaying at least one of a graphic of one Codeword, a graphic of one FEC Symbol, and a graphic of one Codeword including an error for identifying a configuration relationship of an FEC Symbol to a Codeword of the FEC and a correspondence relationship of an FEC Symbol Error to the Codeword is displayed on the setting screen corresponding to the input box of each of the one Codeword length and the one FEC Symbol length of the FEC. Since claim 4 depends from claim 3, it also has allowable subject matter.

Onuma: US Pub. Nos. 2021/0303428; 2021/0293883; 2021/0286662 – however, these prior arts have the same applicant and inventor as the claimed invention and therefore are not eligible as prior art. 
Kidokoro et al (US 10,749,615) - however, the prior art has the same applicant of the claimed invention and therefore is not eligible as prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858